Case 4:20-cv-05640-YGR Document 615-1 Filed 05/09/21 Page 1 of 13




           EXHIBIT A
        Case 4:20-cv-05640-YGR Document 615-1 Filed 05/09/21 Page 2 of 13


From:            Kyle Batter
To:              Dettmer, Ethan
Cc:              Brass, Rachel S.; Phillips, Harry; Victoria Maroulis; Srinivasan, Jay P.; Cornillie, Henry H.
Subject:         RE: Epic v. Apple - Samsung Confidential Documents
Date:            Wednesday, May 5, 2021 2:07:36 PM


[External Email]

Thank you, Ethan. We appreciate the opportunity to confer. It sounds as if Apple and SEC each have
good faith differences of opinion as to what should be sealed. We would like SEC’s proposed sealing
presented to the court alongside Apple’s and Epic’s versions of the same.

Best, Kyle


From: Dettmer, Ethan <EDettmer@gibsondunn.com>
Sent: Wednesday, May 5, 2021 1:38 PM
To: Kyle Batter <kylebatter@quinnemanuel.com>
Cc: Brass, Rachel S. <RBrass@gibsondunn.com>; Phillips, Harry <HPhillips2@gibsondunn.com>;
Victoria Maroulis <victoriamaroulis@quinnemanuel.com>; Srinivasan, Jay P.
<JSrinivasan@gibsondunn.com>; Cornillie, Henry H. <HCornillie@gibsondunn.com>
Subject: RE: Epic v. Apple - Samsung Confidential Documents

                                                    [EXTERNAL EMAIL]


Thanks, Kyle. As I mentioned, the court was informed that this issue was still under discussion.

The purpose of my emails is to meet and confer. If the below is your final position, we will discuss
with Epic and submit the positions to the Court.

Thanks,

Ethan


From: Kyle Batter <kylebatter@quinnemanuel.com>
Sent: Wednesday, May 5, 2021 12:30 PM
To: Dettmer, Ethan <EDettmer@gibsondunn.com>
Cc: Brass, Rachel S. <RBrass@gibsondunn.com>; Phillips, Harry <HPhillips2@gibsondunn.com>;
Victoria Maroulis <victoriamaroulis@quinnemanuel.com>; Srinivasan, Jay P.
<JSrinivasan@gibsondunn.com>; Cornillie, Henry H. <HCornillie@gibsondunn.com>
Subject: RE: Epic v. Apple - Samsung Confidential Documents

[External Email]
Thank you, Ethan. I was under the impression that the parties (including SEC) would convey to the
court what they believed should be redacted (even if there were differences of opinion) and the
court would decide. Are you suggesting that the parties plus SEC first need to agree on the
proposed redactions before the court will consider them? We’ve already stated why we believe our
        Case 4:20-cv-05640-YGR Document 615-1 Filed 05/09/21 Page 3 of 13


proposed redactions are appropriate, narrowly tailored, consistent with the court’s sealing order,
and meet the ND Cal rule 79 standard. Was SEC’s position provided to the court? Was Apple’s
related position provided to the court? Thanks.

Best, Kyle


From: Dettmer, Ethan <EDettmer@gibsondunn.com>
Sent: Wednesday, May 5, 2021 11:53 AM
To: Kyle Batter <kylebatter@quinnemanuel.com>
Cc: Brass, Rachel S. <RBrass@gibsondunn.com>; Phillips, Harry <HPhillips2@gibsondunn.com>;
Victoria Maroulis <victoriamaroulis@quinnemanuel.com>; Srinivasan, Jay P.
<JSrinivasan@gibsondunn.com>; Cornillie, Henry H. <HCornillie@gibsondunn.com>
Subject: Re: Epic v. Apple - Samsung Confidential Documents

                                            [EXTERNAL EMAIL]


Thanks for your email, Kyle. We informed the court this morning that these redactions are still
under discussion.

We agree to redact the specific numerals at page 2, lines 16, 20, and 21; page 4, line 16; and page
10, lines 8 and 18 of the transcript excerpt that you sent. We do not agree that any other testimony
on these pages should be redacted because they have not been sealed by an order of the Court.

With respect to the testimony on pages 8 and 9, we agree that the question at page 8, lines 13-16 is
a quotation of sealed testimony, and thus agree it should be redacted. We also agree that the
highlighted testimony at page 8, lines 21-22, and page 9, lines 5-7 should be redacted. The back and
forth at page 8, lines 18-20 does not reveal sealed materials and thus should not be redacted.

Pleas let us know if you want to discuss,

Ethan

On May 5, 2021, at 6:50 AM, Kyle Batter <kylebatter@quinnemanuel.com> wrote:

﻿ [External Email]
 Rachel,

We disagree with your interpretation of the court’s order as follows:

        Pages 2 and 10 reference the custom revenue split. The court has not stated that such
        language cannot be sealed. Further, sealing is consistent with sealing the various
        percentages.

        Regarding exhibit DX-4457 and the reference to it on pages 3 and 4, the court’s order on SEC’s
        motion to seal did not state that the exhibit can be made public (indeed, the court’s order
      Case 4:20-cv-05640-YGR Document 615-1 Filed 05/09/21 Page 4 of 13


       apparently did not rule on the exhibit at all). We believe the exhibit and references to it are
       properly sealed.

       Regarding the highlights on pages 8 and 9, those are not, as your email states, from DX-4457.
       Instead, they are from DX-3620, where the court granted some sealing. Our redactions are
       consistent with the court’s order granting sealing of DX-3620.

We understand that Apple may disagree, but we ask that Apple (and Epic) present SEC’s proposed
redactions to the court (even if Apple states that it believes narrower redactions are appropriate).
Can you please confirm Apple will do so? Thank you.

Best, Kyle


From: Brass, Rachel S. <RBrass@gibsondunn.com>
Sent: Tuesday, May 4, 2021 10:24 PM
To: Kyle Batter <kylebatter@quinnemanuel.com>
Cc: Phillips, Harry <HPhillips2@gibsondunn.com>; Victoria Maroulis
<victoriamaroulis@quinnemanuel.com>; Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>;
Cornillie, Henry H. <HCornillie@gibsondunn.com>; Dettmer, Ethan <EDettmer@gibsondunn.com>
Subject: RE: Epic v. Apple - Samsung Confidential Documents

                                            [EXTERNAL EMAIL]


Kyle: we agree to portions of your proposed sealing of the transcript, and not others. The sealing
you propose of specific numerals on page 2 is acceptable, but the language you propose to redact at
page 2, line 18 is not consistent with the Court’s order. Nor are your proposed redactions on pages
3-4 and 8-9. Those are quotations or paraphrases from exhibit DX-4457, which was not sealed, and
thus it is not appropriate to seal them. On page 10, Apple agrees to the sealing of the number 12,
but none of the other proposals for sealing. With respect to exhibit DX-4457, as noted, the Court
has not ordered it sealed. Thus Apple does not believe that your proposed sealing is appropriate.  
We intend to so inform the Court tomorrow.  

Rachel S. Brass
Partner


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8293 • Mobile +1 415.264.5998
RBrass@gibsondunn.com • www.gibsondunn.com



From: Kyle Batter <kylebatter@quinnemanuel.com>
Sent: Tuesday, May 4, 2021 9:15 PM
To: Brass, Rachel S. <RBrass@gibsondunn.com>
        Case 4:20-cv-05640-YGR Document 615-1 Filed 05/09/21 Page 5 of 13


Cc: Phillips, Harry <HPhillips2@gibsondunn.com>; Victoria Maroulis
<victoriamaroulis@quinnemanuel.com>; Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>;
Cornillie, Henry H. <HCornillie@gibsondunn.com>
Subject: RE: Epic v. Apple - Samsung Confidential Documents

[External Email]
Rachel and team,

Please see attached SEC’s redactions to the sealed Sweeney testimony. We believe this is consistent
with the court’s order on our motion to seal. We’d appreciate if the parties could present this to the
court tomorrow as the appropriate set of redactions. Relatedly, we ask that the parties request that
exhibit DX-4457 remain under seal. The court’s order on SEC’s motion to seal did not address this
exhibit, though we believe it meets the sealing standard. We’ll email Epic as well. Thanks.

Best, Kyle



From: Brass, Rachel S. <RBrass@gibsondunn.com>
Sent: Tuesday, May 4, 2021 4:38 PM
To: Kyle Batter <kylebatter@quinnemanuel.com>
Cc: Phillips, Harry <HPhillips2@gibsondunn.com>; Victoria Maroulis
<victoriamaroulis@quinnemanuel.com>; Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>;
Cornillie, Henry H. <HCornillie@gibsondunn.com>
Subject: RE: Epic v. Apple - Samsung Confidential Documents

                                            [EXTERNAL EMAIL]


Kyle,

For your planning, the Court would like this resolved ASAP and we have committed to
being ready to do so at the start of Court tomorrow.   If you can work with your client
to provide us the information sufficiently in advance of the start of court at 8 a.m. PT
so that we may do so, we would appreciate it.  

Kind regards,
Rachel

Rachel S. Brass
Partner


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8293 • Mobile +1 415.264.5998
RBrass@gibsondunn.com • www.gibsondunn.com
        Case 4:20-cv-05640-YGR Document 615-1 Filed 05/09/21 Page 6 of 13




From: Kyle Batter <kylebatter@quinnemanuel.com>
Sent: Tuesday, May 4, 2021 8:59 AM
To: Brass, Rachel S. <RBrass@gibsondunn.com>
Cc: Phillips, Harry <HPhillips2@gibsondunn.com>; Victoria Maroulis
<victoriamaroulis@quinnemanuel.com>; Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>;
Cornillie, Henry H. <HCornillie@gibsondunn.com>
Subject: RE: Epic v. Apple - Samsung Confidential Documents

[External Email]
Perfect, thank you, Rachel. We’ll discuss with our client and get back to you.


From: Brass, Rachel S. <RBrass@gibsondunn.com>
Sent: Tuesday, May 4, 2021 8:54 AM
To: Kyle Batter <kylebatter@quinnemanuel.com>
Cc: Phillips, Harry <HPhillips2@gibsondunn.com>; Victoria Maroulis
<victoriamaroulis@quinnemanuel.com>; Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>;
Cornillie, Henry H. <HCornillie@gibsondunn.com>
Subject: Re: Epic v. Apple - Samsung Confidential Documents

                                             [EXTERNAL EMAIL]


Kyle,

Just back from court. We told the Court the parties are in process of working it out together and she
was very pleased to hear it. She imposed no deadline. And of course waiting until your client has
an opportunity to review is no issue. Let’s just stay in a dialogue?

Rachel

Sent from my iPad


         On May 4, 2021, at 7:51 AM, Kyle Batter <kylebatter@quinnemanuel.com> wrote:

         ﻿ [External Email]
          Jay and team:

         Based on our conversations with Epic’s counsel, we understand that the court
         requested that the parties propose redactions to the sealed Sweeney testimony, which
         the court would then use to determine what portion of the testimony should be made
         public. We’d like to confer with our client concerning the testimony and the parties’
         proposed redactions. Given that our client is in Korea (where it’s currently midnight),
         we may not have an opportunity to discuss until later this afternoon ,and we want to
         preserve SEC’s ability to file a motion to seal, etc., with the court by this evening. To
Case 4:20-cv-05640-YGR Document 615-1 Filed 05/09/21 Page 7 of 13


that end, we’d appreciate if this morning you could please request that the court defer
consideration of the Sweeney sealing issue (including the exhibits referenced during his
testimony) until SEC has had an opportunity to evaluate and potentially file a motion or
proposed redactions of its own. Please let us know. And thank you for this courtesy.

Best, Kyle



From: Phillips, Harry <HPhillips2@gibsondunn.com>
Sent: Monday, May 3, 2021 10:06 PM
To: Kyle Batter <kylebatter@quinnemanuel.com>; Victoria Maroulis
<victoriamaroulis@quinnemanuel.com>
Cc: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>; Brass, Rachel S.
<RBrass@gibsondunn.com>; Cornillie, Henry H. <HCornillie@gibsondunn.com>
Subject: RE: Epic v. Apple - Samsung Confidential Documents

                                   [EXTERNAL EMAIL]


Kyle: Responses below.

Harry


From: Kyle Batter <kylebatter@quinnemanuel.com>
Sent: Monday, May 3, 2021 9:46 PM
To: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>; Victoria Maroulis
<victoriamaroulis@quinnemanuel.com>
Cc: Brass, Rachel S. <RBrass@gibsondunn.com>; Phillips, Harry
<HPhillips2@gibsondunn.com>; Cornillie, Henry H. <HCornillie@gibsondunn.com>
Subject: RE: Epic v. Apple - Samsung Confidential Documents

[External Email]
Jay and team:

Thanks for your time this evening to discuss the use of Samsung confidential
information in the Epic v. Apple trial. Here are a few of the open items we discussed:

   1. Consistent with the Sweeney testimony, we’d appreciate if Apple could seek to
      have the courtroom presumptively sealed any time a witness is questioned
      about Samsung’s confidential information (which will largely consist of the
      Collaboration agreement, amendments thereto, and emails about the
      Samsung/Epic relationship). Agreed.

   2. Please let us know if the court discusses its “presumptive sealing” process
      tomorrow, as we anticipate it will likely be relevant for the testimony of Thomas
Case 4:20-cv-05640-YGR Document 615-1 Filed 05/09/21 Page 8 of 13


      Ko on Wednesday (e.g., if the court seals the courtroom and then provides third
      parties with a certain number of days to review the testimony and exhibits and
      file a motion to seal, etc.). We plan to raise this with the court tomorrow and will
      let you know the outcome to the extent it is relevant to Mr. Ko’s testimony.

   3. Please let us know whether Phil Schiller (or any other Apple employees or in-
      house counsel) were present in the courtroom today during the sealed Sweeney
      testimony. Mr. Schiller was present during that part of the testimony (no Apple
      counsel were). That should not have happened and we apologize.

   4. If Mr. Schiller was in the courtroom, we’d appreciate if you could confirm that he
      will not disclose Samsung’s confidential information to anyone. We will.

   5. Finally, going forward, we’d appreciate if you could ensure that Mr. Schiller is
      not present in the courtroom when any future witnesses discuss Samsung’s
      confidential information. We will.

We look forward to your response on these issues. Thanks again.

Best, Kyle


From: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Sent: Monday, May 3, 2021 7:09 PM
To: Kyle Batter <kylebatter@quinnemanuel.com>; Victoria Maroulis
<victoriamaroulis@quinnemanuel.com>
Cc: Brass, Rachel S. <RBrass@gibsondunn.com>; Phillips, Harry
<HPhillips2@gibsondunn.com>; Cornillie, Henry H. <HCornillie@gibsondunn.com>
Subject: RE: Epic v. Apple - Samsung Confidential Documents

                                   [EXTERNAL EMAIL]



Apologies. Have been tied up. I have deal with some things, including a call with
opposing counsel at 8 PT. Can we talk at 9:00 PT? Sorry for the late hour.
Thanks.

Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com



From: Kyle Batter <kylebatter@quinnemanuel.com>
Sent: Monday, May 3, 2021 6:52 PM
Case 4:20-cv-05640-YGR Document 615-1 Filed 05/09/21 Page 9 of 13


To: Victoria Maroulis <victoriamaroulis@quinnemanuel.com>
Cc: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>; Brass, Rachel S.
<RBrass@gibsondunn.com>; Phillips, Harry <HPhillips2@gibsondunn.com>; Cornillie,
Henry H. <HCornillie@gibsondunn.com>
Subject: Re: Epic v. Apple - Samsung Confidential Documents

[External Email]
Jay and team,

Can we get on a call this evening to discuss the sealing issues we have raised today?
We’d really like to resolve these issues before either party intends to introduce the
exhibits at issue. Thank you.

Best, Kyle


          On May 3, 2021, at 9:23 AM, Victoria Maroulis
          <victoriamaroulis@quinnemanuel.com> wrote:

      ﻿
      Yes, please. since you are in trial, we’ll work around your schedule.
      Please propose a time after 6 and Kyle will circulate a dial-in. thanks.


      From: Srinivasan, Jay P. [mailto:JSrinivasan@gibsondunn.com]
      Sent: Monday, May 3, 2021 9:11 AM
      To: Victoria Maroulis <victoriamaroulis@quinnemanuel.com>; Kyle Batter
      <kylebatter@quinnemanuel.com>; Brass, Rachel S.
      <RBrass@gibsondunn.com>; Phillips, Harry
      <HPhillips2@gibsondunn.com>; Cornillie, Henry H.
      <HCornillie@gibsondunn.com>
      Subject: RE: Epic v. Apple - Samsung Confidential Documents

                                     [EXTERNAL EMAIL]



      No procedure has been set as far as I know. My guess is that the
      Court will entertain the issue at the beginning of the day, at 8 AM.
      Perhaps we can discuss later today after 6 PT if you’re available.     

      Jay P. Srinivasan
      GIBSON DUNN
      Gibson, Dunn & Crutcher LLP
      333 South Grand Avenue, Los Angeles, CA 90071-3197
      Tel +1 213.229.7296 • Fax +1 213.229.6296
      JSrinivasan@gibsondunn.com • www.gibsondunn.com
Case 4:20-cv-05640-YGR Document 615-1 Filed 05/09/21 Page 10 of 13


     From: Victoria Maroulis <victoriamaroulis@quinnemanuel.com>
     Sent: Monday, May 3, 2021 8:59 AM
     To: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>; Kyle Batter
     <kylebatter@quinnemanuel.com>; Brass, Rachel S.
     <RBrass@gibsondunn.com>; Phillips, Harry
     <HPhillips2@gibsondunn.com>; Cornillie, Henry H.
     <HCornillie@gibsondunn.com>
     Subject: RE: Epic v. Apple - Samsung Confidential Documents

     [External Email]
     Jay, for the documents of any party where the Court deferred sealing
     consideration until later, is there a set procedure for submitting anything
     additional to what we already filed? Will the court entertain sealing
     arguments? Thanks.


     From: Srinivasan, Jay P. [mailto:JSrinivasan@gibsondunn.com]
     Sent: Monday, May 3, 2021 8:33 AM
     To: Kyle Batter <kylebatter@quinnemanuel.com>; Brass, Rachel S.
     <RBrass@gibsondunn.com>; Phillips, Harry
     <HPhillips2@gibsondunn.com>; Cornillie, Henry H.
     <HCornillie@gibsondunn.com>
     Cc: Victoria Maroulis <victoriamaroulis@quinnemanuel.com>
     Subject: RE: Epic v. Apple - Samsung Confidential Documents

                                  [EXTERNAL EMAIL]



     Kyle,

     There is a possibility that we will be using some of these materials as
     early as tomorrow. There is an obligation to exchange exhibits in
     advance but only with respect to a witness in your control or a third-
     party that you’re calling.

     Best,
     Jay

     Jay P. Srinivasan
     GIBSON DUNN
     Gibson, Dunn & Crutcher LLP
     333 South Grand Avenue, Los Angeles, CA 90071-3197
     Tel +1 213.229.7296 • Fax +1 213.229.6296
     JSrinivasan@gibsondunn.com • www.gibsondunn.com
Case 4:20-cv-05640-YGR Document 615-1 Filed 05/09/21 Page 11 of 13


     From: Kyle Batter <kylebatter@quinnemanuel.com>
     Sent: Monday, May 3, 2021 8:12 AM
     To: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>; Brass, Rachel S.
     <RBrass@gibsondunn.com>; Phillips, Harry
     <HPhillips2@gibsondunn.com>; Cornillie, Henry H.
     <HCornillie@gibsondunn.com>
     Cc: Victoria Maroulis <victoriamaroulis@quinnemanuel.com>
     Subject: Epic v. Apple - Samsung Confidential Documents

     [External Email]
     Counsel for Apple,

     As you know, I represent Samsung Electronics Co (“SEC”) as a non-party in
     the Epic v. Apple action. On Friday, April 30, SEC filed a motion to seal a
     number of Apple’s proposed trial exhibits on the basis that they contain
     SEC confidential information (motion and exhibits attached). The court
     ruled on SEC’s motion last night (attached), and, for exhibits A-H to SEC’s
     motion, deferred ruling until Apple seeks to introduce the proposed
     exhibits at trial (if at all). Given the court’s order, we ask that you provide
     us with at least 24-hours’ notice before Apple seeks to introduce these
     documents at trial so that SEC may address the sealing issue with the
     court. Relatedly, please let us know whether the court has instructed the
     parties to periodically provide the court with the list of exhibits each party
     intends to use shortly before seeking to have those exhibits admitted.
     Thank you.

     Best, Kyle    

     Kyle Batter
     Associate,
     Quinn Emanuel Urquhart & Sullivan, LLP

     555 Twin Dolphin Drive, 5th Floor
     Redwood Shores, CA 94065
     650-801-5134 Direct
     650.801.5000 Main Office Number
     650.801.5100 FAX
     kylebatter@quinnemanuel.com
     www.quinnemanuel.com


     <image001.jpg>
     NOTICE: The information contained in this e-mail message is intended only for the personal and
     confidential use of the recipient(s) named above. This message may be an attorney-client
     communication and/or work product and as such is privileged and confidential. If the reader of this
     message is not the intended recipient or agent responsible for delivering it to the intended recipient,
     you are hereby notified that you have received this document in error and that any review,
     dissemination, distribution, or copying of this message is strictly prohibited. If you have received this
     communication in error, please notify us immediately by e-mail, and delete the original message.




     This message may contain confidential and privileged information for
     the sole use of the intended recipient. Any review, disclosure,
     distribution by others or forwarding without express permission is
     Case 4:20-cv-05640-YGR Document 615-1 Filed 05/09/21 Page 12 of 13


             strictly prohibited. If it has been sent to you in error, please reply to
             advise the sender of the error and then immediately delete this
             message.

             Please see our website at https://www.gibsondunn.com/ for
             information regarding the firm and/or our privacy policy.

             This message may contain confidential and privileged information for
             the sole use of the intended recipient. Any review, disclosure,
             distribution by others or forwarding without express permission is
             strictly prohibited. If it has been sent to you in error, please reply to
             advise the sender of the error and then immediately delete this
             message.

             Please see our website at https://www.gibsondunn.com/ for
             information regarding the firm and/or our privacy policy.

      This message may contain confidential and privileged information for the sole use of
      the intended recipient. Any review, disclosure, distribution by others or forwarding
      without express permission is strictly prohibited. If it has been sent to you in error,
      please reply to advise the sender of the error and then immediately delete this
      message.

      Please see our website at https://www.gibsondunn.com/ for information regarding the
      firm and/or our privacy policy.


      This message may contain confidential and privileged information for the sole use of
      the intended recipient. Any review, disclosure, distribution by others or forwarding
      without express permission is strictly prohibited. If it has been sent to you in error,
      please reply to advise the sender of the error and then immediately delete this
      message.

      Please see our website at https://www.gibsondunn.com/ for information regarding the
      firm and/or our privacy policy.


This message may contain confidential and privileged information for the sole use of the intended
recipient. Any review, disclosure, distribution by others or forwarding without express permission is
strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error
and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
our privacy policy.


This message may contain confidential and privileged information for the sole use of the intended
recipient. Any review, disclosure, distribution by others or forwarding without express permission is
     Case 4:20-cv-05640-YGR Document 615-1 Filed 05/09/21 Page 13 of 13


strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error
and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
our privacy policy.


This message may contain confidential and privileged information for the sole use of the intended
recipient. Any review, disclosure, distribution by others or forwarding without express permission is
strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error
and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
our privacy policy.


This message may contain confidential and privileged information for the sole use of the intended
recipient. Any review, disclosure, distribution by others or forwarding without express permission is
strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error
and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
our privacy policy.


This message may contain confidential and privileged information for the sole use of the intended
recipient. Any review, disclosure, distribution by others or forwarding without express permission is
strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error
and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
our privacy policy.
